Beatty, C. J., dissenting.
I dissent. The opinion and judgment of the court are based upon the propositions that “the business of hydraulic mining, properly conducted, is lawful”; that “the business of hydraulic mining is not within itself unlawful or necessarily injurious to others; that the unlawful nature of the business results from the manner in which it is carried on, and the neglect of parties engaged therein to properly care for the débris resulting therefrom, whereby it is allowed to follow the stream, and eventually cause injury to property situated below,” etc. It may be that there is a lawful and harmless method of mining by the hydraulic process, one in which the miners do properly care for the débris resulting therefrom, so as to prevent it from following the stream and damaging property below, but nothing of the sort appears from or is consistent with the allegations of the complaint in this case.
The plaintiff describes the hydraulic process as one that is plainly, distinctly, and inevitably injurious and unlawful,—one by which immense quantities of débris are deposited in and carried down the.natural beds of *246the stream on or neat the banks of which it is conducted; one in which the miners take no care of the débris, but allow it to he carried down the stream to and upon the lands below. The complaint does not describe or suggest the possibility of diiy other process of hydraulic mining. It charges- that the miners along Bear River are mining in the manner described, and that the defendant is selling water to be used as aforesaid.
It does, in my opinion, clearly show that the defendant is delivering water to the miners to be used for ati unlawful purpose injurious to the plaintiff, and with full knowledge, understanding,-and intent that it shall be so used.
The order appealed from was proper, and should be affirmed.
Rehearing denied.